Citation Nr: 0309191	
Decision Date: 05/16/03    Archive Date: 05/27/03

DOCKET NO.  97-30 832A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for status-post partial 
meniscectomy of the right knee, currently evaluated as 20 
percent disabling from an original grant of service 
connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.C. Peltzer


INTRODUCTION

The veteran has verified active service from February 1989 to 
July 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1997 rating decision issued by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.

VA must notify the claimant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA must also make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c), (d) (2002).  Accordingly, a 
remand is necessary in the instant case for compliance with 
the provisions of the VCAA.  See38 C.F.R. § 19.9 (2002).
 
In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
ultimate responsibility to ensure that all appropriate 
development is undertaken in this case.  In compliance with 
Quartuccio, the veteran should be notified of the evidence 
and information for which he is responsible and that which VA 
is responsible.  Supra.  Additionally, the veteran's most 
recent VA treatment records should be obtained.

A review of the veteran's claims folder reveals that his last 
VA examination was in October 1998.  Where the record does 
not adequately reveal the current state of the claimant's 
disability, the fulfilment of the statutory duty to assist 
requires a thorough and contemporaneous medical examination.  
Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) 
v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).  The 
veteran must be notified of which portion 
of evidence and information necessary to 
substantiate his claim for which he is 
responsible and which evidence it is VA's 
duty to assist him in obtaining.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Make reasonable efforts to obtain 
all evidence sufficiently identified by 
the veteran.

2.  The RO should obtain the veteran's 
current VA treatment records from 1998 to 
the present.

3.  The RO should schedule the veteran for 
a VA examination by the appropriate 
specialist to determine the current nature 
and extent of his service-connected right 
knee disability.  The examination should 
include a description of all post-
operative residuals of the partial 
meniscectomy of the veteran's right knee, 
inclusive of any scars and all necessary 
radiographic evidence.

4.  The RO should then readjudicate this 
claim, including a determination whether 
or not a staged rating is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 
(1999).  It should be determined if the 
veteran is entitled to a separate 
compensable rating for a post-operative 
scar as per Esteban v. Brown, 6 Vet. 
App. 259 (1994).  

If the benefits sought on appeal remain 
denied, the appellant and the appellant's 
representative should be provided a SSOC.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations, including those implementing 
the VCAA and both the prior and revised 
criteria for evaluating scars.  An 
appropriate period of time should be 
allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	C.P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



